Citation Nr: 0431363	
Decision Date: 11/26/04    Archive Date: 12/02/04

DOCKET NO.  03-30 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral shin 
splints.

2.  Entitlement to service connection for bilateral pes 
planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from December 1992 to July 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March and July 2002 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Montgomery, Alabama, that denied the veteran's claims 
of service connection for bilateral shin splints and 
bilateral pes planus.  The veteran perfected a timely appeal 
of this determination to the Board.

On a VA Form 21-4142, dated in March 2002, the veteran noted 
that he had received treatment for right and left knee 
problems.  Thereafter, the veteran submitted a March 2002 
report and a subsequent statement from his private treating 
physician indicating that he had bilateral knee disability 
that was related to service.  To date, VA has not considered 
whether service connection is warranted for right or left 
knee disability, and thus these issues are referred to the RO 
for appropriate action.

In May 2004, the veteran, accompanied by his representative, 
offered testimony at a hearing held at the local VA office 
before the undersigned Veterans Law Judge (formerly known as 
a Member of the Board).  


FINDINGS OF FACT

1.  The veteran's bilateral shin splints had its onset during 
service.

2.  Although the veteran's bilateral pes planus was noted at 
service entry, the medical evidence indicates that the 
condition underwent a likely increase in severity beyond its 
natural progression during his military service.


CONCLUSIONS OF LAW

1.  Bilateral shin splints were incurred in service.  
38 U.S.C.A. §§ 1110, 1111, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2003); VAOPGCPREC 3-2003 (2004).

2.  The veteran's bilateral pes planus pre-existed his period 
of military service and was aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1111, 1153, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.306 (2004); VAOPGCPREC 3-2003 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002)) 
redefined VA's duty to assist a veteran in the development of 
a claim.  Guidelines for the implementation of the VCAA that 
amended VA regulations were published in the Federal Register 
in August 2001.  66 Fed. Reg. 45620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The Board finds that all relevant evidence 
has been obtained with regard to the veteran's claims of 
entitlement to service connection for bilateral shin splints 
and bilateral pes planus, and that the requirements of the 
VCAA have been satisfied.

The VCAA and its implementing regulations set forth VA's 
amended duties to notify and assist a claimant in developing 
information and evidence necessary to substantiate a claim.  
With regard to the former duty, under 38 U.S.C.A. § 5103, VA 
must notify the claimant of the information and evidence not 
of record that is necessary to substantiate the claim, which 
information and evidence that VA will seek to provide and 
which information and evidence the claimant is expected to 
provide.  Furthermore, in compliance with 38 C.F.R. § 
3.159(b), the notification should include the request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In this regard, the Board notes that the veteran and his 
representative have been provided with a Statement of the 
Case (SOC) that discusses the pertinent evidence, and the 
laws and regulations related to the claims, and notified them 
of the evidence needed by the veteran to prevail on the 
claims.  In addition, in the RO's February and July 2002 and 
March and December 2003 letters, as well as during the May 
2004 Board hearing, VA notified the veteran of the evidence 
needed to substantiate his claims and offered to assist him 
in obtaining any relevant evidence.  In light of the 
foregoing, VA gave notice of what evidence the veteran needed 
to submit and what evidence VA would try to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini.  

With respect to VA's duty to assist, the Board notes that 
during this appeal, the veteran testified before the 
undersigned Veterans Law Judge in May 2004.  In addition to 
the transcript of this hearing, VA has associated with the 
claims folder the veteran's service medical records as well 
as records and reports prepared by his private physician, Dr. 
Leon N. Davis.  Further, in June 2003, the RO provided the 
veteran with a VA examination to determine the nature and 
extent of his foot conditions.  In doing so, the RO sought 
opinions as to the etiology of these disabilities, to include 
whether they were aggravated during or as a consequence of 
his military service.  See Charles v. Principi, 16 Vet. 
App. 370 (2002).  

Under the circumstances, and in particularly light of the 
Board's decision finding that service connection is warranted 
for bilateral shin splints and bilateral pes planus, the 
Board concludes that the veteran has been provided with 
adequate notice of the evidence needed to successfully prove 
his claims and that there is no prejudice to him by appellate 
consideration of the claim at this time, without a remand of 
the case to the RO for providing additional assistance or to 
give the representative another opportunity to present 
additional evidence and/or argument.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  As such, no further notice or 
assistance to the veteran is required to fulfill VA's duty to 
assist him in the development of the claims.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Background

In his statements and testimony, the veteran essentially 
argues that service connection is warranted for bilateral 
shin splints because he did not have this condition prior to 
service and that it has been chronic since that time.  With 
respect to his bilateral pes planus claim, the veteran states 
that although this condition was noted at service entry, it 
was asymptomatic prior to his military service, but has been 
symptomatic since that time.  He thus contends that the 
disability was aggravated during service due to the physical 
demands of active duty and that service connection is 
warranted on an aggravation basis.

The service medical records show that the veteran was 
diagnosed at service entry as having mild asymptomatic pes 
planus; he was not found to have shin splints.  Service 
medical record entries, dated in December 1992 and January 
1993, reflect that the veteran received treatment during 
service for complaints of burning in his tibias and was 
diagnosed as having bilateral shin splints.  The service 
medical records, however, are negative for complaint or 
treatment of bilateral pes planus.

In a March 2002 rating decision, the RO denied service 
connection for both bilateral shin splints and bilateral pes 
planus on the basis that these conditions existed prior to 
service and were not aggravated by service.  With respect to 
his bilateral shin splints, the RO noted that when seen for 
treatment on December 30, 1992, the veteran reported having 
pain "off and on" for more than one or two years.  The RO 
held that that established that the condition existed prior 
to service.  The RO further determined that because there was 
no evidence showing that the disorder was permanently 
worsened as a result of service, service connection was not 
warranted.  

As to the latter condition, the RO pointed out that it was 
noted at service entry, and held that there was no medical 
evidence indicating that his pre-existing bilateral pes 
planus was permanently worsened as a result of service.  
Accordingly, the RO held that service connection was 
similarly not warranted.

In April 2002, the veteran submitted a March 2002 examination 
report prepared by his treating physician, Dr. Leon N. Davis.  
The report reflects the examination revealed that he had 
tenderness to palpation of the shins, bilaterally, with some 
evidence of fallen arches and flatness of the feet, 
bilaterally.  X-ray study of the feet disclosed evidence of 
early osteoarthritic changes and spur formation of the heels, 
bilaterally.  The shins had only mild inflammation.  The 
diagnoses were bilateral shin splints and bilateral fallen 
arches with early spur formation, and Dr. Davis prescribed 
Celebrex to treat both conditions.

In a July 2002 rating decision, the RO considered Dr. Davis' 
March 2002 report but confirmed and continued its prior 
determinations.

In an undated statement, received at the RO in February 2003, 
Dr. Davis indicated that after reviewing the veteran's 
service medical records, his current foot problems could not 
be disassociated from complaints exhibited during his period 
of active duty.

In June 2003, the veteran was afforded a formal VA 
examination.  At the outset of her report, the examiner noted 
that she had reviewed the veteran's service medical records.  
Following her physical examination of the veteran, the 
examiner diagnosed him as having bilateral shin splints with 
recurrent residual pain and bilateral pes planus and chronic 
tendonitis of bilateral Achilles tendon.  Thereafter, she 
opined that it was "obvious" that the veteran's bilateral 
shin splints were present at the time of his induction into 
the military, but concluded that it was at least as likely as 
not that the disability was aggravated by his period of 
active service.  She further commented that the veteran's 
bilateral pes planus was present at service induction but 
stated that the condition was at least as likely as not 
aggravated by service, noting that it had resulted in the 
development of chronic Achilles tendonitis.

During the May 2004 Board hearing, the veteran testified that 
despite playing football and working six to seven hours per 
day on his feet prior to service, he had no foot problems.  
He reported that his shin splints initially become 
symptomatic, and thus developed, while he was on active duty, 
i.e., the condition did not pre-exist service.  With respect 
to his bilateral pes planus, the veteran acknowledged that 
the disability was noted at service entry, but stated that he 
had no symptoms prior to service and asserted that although 
he did not seek treatment for this condition during service, 
it became symptomatic while he was on active duty and thus 
his bilateral pes planus was aggravated during service.

Finally, in February 2004 written argument, his 
representative highlights the conclusions offered by the June 
2003 VA examiner, who opined that both the veteran's 
bilateral shin splints and his bilateral pes planus are 
related to his period of active duty.  As such, Disabled 
American Veterans contends that service connection is 
warranted for these conditions.  

Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In determining 
whether service connection is warranted for a disability, VA 
is responsible for determining whether the evidence supports 
the claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The law provides that a veteran who served during a period of 
war, or during peacetime service after December 31, 1946, is 
presumed to be in sound condition when he or she entered into 
military service, except for conditions noted on the entrance 
examination.  38 U.S.C.A. §§ 1111, 1132 (West 2002).  Here, 
the Report of Medical Examination at service entry shows that 
the veteran was found to be normal with respect to his feet 
and lower extremities, with the exception that he was noted 
to have mild, asymptomatic pes planus.  As such, he is 
presumed sound with respect to his bilateral shin splints.  
By contrast, given the notation at service entry, the Board 
concludes, as a matter of law, the veteran's bilateral pes 
planus existed prior to service.  38 U.S.C.A. § 1111; see 
also Wagner v. Principi, 370 F.3d 1089, 1093 (Fed. Cir. 
2004); Crowe v. Brown, 7 Vet. App. 238 (1994).  Accordingly, 
there is no presumption of soundness at service entry with 
respect to the latter disability.

A.  Bilateral shin splints

In a recent precedent opinion, VA's General Counsel held that 
to rebut the presumption of sound condition under 38 U.S.C.A. 
§ 1111 when a condition is not noted at service entry, VA 
must show by clear and unmistakable evidence both that the 
disease or injury existed prior to service and that the 
disease or injury was not aggravated by service.  VAOPGCPREC 
3-2003 (2003), 69 Fed. Reg. 25178 (2004); see also Wagner v. 
Principi, 370 F.3d at 1096.  Additionally, the General 
Counsel has held that the provisions of 38 C.F.R. § 3.304(b) 
are inconsistent with 38 U.S.C.A. § 1111 insofar as section 
3.304(b) states that the presumption of sound condition may 
be rebutted solely by clear and unmistakable evidence that a 
disease or injury existed prior to service.  The General 
Counsel has determined that Section 3.304(b) is therefore 
invalid and should not be followed.  Id.  

In his undated statement, Dr. Davis reported that the 
veteran's current bilateral shin splints could not be 
disassociated from the complaints and treatment noted during 
service.  Similarly, the June 2003 VA examiner opined that 
the veteran's bilateral shin splints pre-existed and were 
aggravated by service.  Therefore, the Board finds that the 
presumption of soundness has not been rebutted, because even 
assuming that the June 2003 VA examiner's unreasoned 
assessment that it was "obvious" that the veteran's 
bilateral shin splints pre-existed service constitutes clear 
and unmistakable medical evidence that it did, which appears 
to be largely based on a history provided by the veteran, cf. 
Miller v. West, 11 Vet. App. 345, 348 (1998), the medical 
evidence certainly does not clearly and unmistakably show 
that this condition was not aggravated by service.  Indeed, 
as noted above, the June 2003 examiner opined that the 
veteran's bilateral shin splints were aggravated during 
service, which is consistent with the assessment offered by 
Dr. Davis.  As such, the Board concludes that the evidence of 
record supports a finding that service connection is 
warranted for this condition.  See Wagner; VAOPGCPREC 3-2003.

B.  Bilateral pes planus

As discussed above, every veteran is presumed to be in sound 
condition when examined, accepted and enrolled for service, 
except as to defects noted at the time of the examination, 
acceptance and enrollment, or where clear and unmistakable 
evidence is such as to warrant a finding that the disease or 
injury existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111.  A pre-
existing injury or disease will be considered to have been 
aggravated by active military, naval, or air service, where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Clear and 
unmistakable evidence (obvious or manifest) is required to 
rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during service.  
38 C.F.R. § 3.306(b).

In this precedent opinion discussed above, the General 
Counsel of VA further held that the provisions of 38 C.F.R. 
§ 3.306(b) providing that aggravation may not be conceded 
unless the pre-existing condition increased in severity 
during service were not inconsistent with 38 U.S.C. § 1111.  
The General Counsel stated that Section 3.306(b) properly 
implements 38 U.S.C.A. § 1153, which provides that a pre-
existing injury or disease is presumed to have been 
aggravated in service in cases where there was an increase in 
disability during service.  The General Counsel further held 
that the requirement of an increase in disability in 
38 C.F.R. § 3.306(b) applies only to determinations 
concerning the presumption of aggravation under 38 U.S.C. 
§ 1153 and did not apply to determinations concerning the 
presumption of sound condition under 38 U.S.C.A. § 1111.  
Precedent opinions of the VA General Counsel are binding on 
the Board.  See 38 U.S.C.A. § 7104(c).  

As noted above, when examined at enlistment, the veteran was 
diagnosed as having mild, asymptomatic, bilateral pes planus.  
Accordingly, there is no presumption of soundness at service 
entry with respect to this disability.  

Regulations provide that when a condition is properly found 
to have been pre-existing because it was noted at entry, the 
presumption of aggravation provides that a pre-existing 
injury or disease will be considered aggravated by active 
service where there is an increase in the disability during 
such service, unless there is a specific finding that the 
increase in the disability is due to the natural progress of 
the disease.

The evidence reflects that the veteran's bilateral pes planus 
became symptomatic during service, and thus there is evidence 
that the disability increased in severity while the veteran 
was on active duty.  Further, there is no basis in the 
evidence of record that this increase in severity was due to 
the natural progress of a pre-existing disease process, and 
both Dr. Davis and the June 2003 VA examiner have linked the 
veteran's current bilateral pes planus to service.  As such, 
the veteran's bilateral pes planus is presumed to have been 
aggravated by service.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306.  Further, as noted above, the medical evidence shows 
that the veteran continues to suffer from this disability.  
The Board thus concludes that the evidence supports the 
veteran's claim, and thus service connection is warranted for 
bilateral pes planus.


ORDER

Service connection for bilateral shin splints is granted.

Service connection for bilateral pes planus is granted.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



